DETAILED ACTION
The present Office Action is responsive to the Amendment received on April 22, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 1-132 are canceled.
	Claim 152 is new.
Drawings
	The objection to the drawings for reasons set forth in the Office Action mailed on January 24, 2022 is withdrawn in view of the Amendment received on April 22, 2022.
Claim Rejections - 35 USC § 102
The rejection of claims 113 and 141 under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (Biosensors & Bioelectronics, 1997, vol. 12 no. 3, pages 161-173), made in the Office Action mailed on January 24, 2022 is withdrawn in view of the Amendment received on April 22, 2022.
The rejection of claims 133-136, 138, 140-142, 144-146, 148, 150, and 151 under 35 U.S.C. 102(a)(2) as being anticipated by Claes et al. (US 2018/0371537 A1, published December 27, 2018), made in the Office Action mailed on January 24, 2022 is withdrawn in view of the Amendment received on April 22, 2022.

Claim Rejections - 35 USC § 103
The rejection of claims 137, 139, and 147 under 35 U.S.C. 103 as being unpatentable over Claes et al. (US 2018/0371537 A1, published December 27, 2018) in view of Roesler et al. (US US 2010/0248991 A1, published September 30, 2010), made in the Office Action mailed on January 24, 2022 is withdrawn in view of the Amendment received on April 22, 2022.
The rejection of claim 143 under 35 U.S.C. 103 as being unpatentable over Claes et al. (US 2018/0371537 A1, published December 27, 2018) in view of Wengel (US 2003/0134808 A1, published July 17, 20030), made in the Office Action mailed on January 24, 2022 is withdrawn in view of the Amendment received on April 22, 2022.
Examiner’s Reasons for Allowance	
	The closest prior art is Claes et al. (of record).
	The method disclosed by Claes et al. pertains to the detection of MIS (microsatellite instability), wherein the artisans amplify from a nucleic acid comprising hompolymeric repeat sequences (section [0012]), followed by their annealing to a signal-generating probe comprising a sequence capable of hybridizing to the amplicon comprising the homopolymeric repeat sequence (section [0013]).
	The method relies on a melting curve analysis (section [0014]), for deducing the number of nucleotides present in the homopolymeric repeat sequence (section [0054]).
	However, the entirety of the method disclosed by Claes et al. pertains to only the detection of hompolymeric repeats in a homopolymeric region, wherein the target homopolymeric regions are associated with conditions such as cancers (sections [0002], [0003], [0006], and [0024]).
	The instant application is directed to combining the determination of hompolymeric regions which could be present in a target nucleic acid for the purpose of sequencing the target nucleic acid:
“Quantifying long repeat sequences, such as homopolymers or dinucleotide repeating sequences or trinucleotide repeating sequences, can be difficult, for example, because systemic and random errors can compound to produce large errors in length determination …” (section [0122])

“The present disclosure also provides a method to accurately determine the length of the repeating region of the target nucleic acid … before or after performing SBS [sequencing-by-synthesis] … and can improve SBS accuracy” (section [0123])

	The instant method, therefore, combines the method of identifying a homopolymer region present within a target nucleic acid (i.e., first region) and upon the identification, performing a sequencing reaction on the additional region which does not contain the first hompolymeric region (i.e., second region), so as to result in the sequence of the target nucleic acid, identifying the hompolymeric region as well as the additional region therein.
	Claes et al. nor prior art provide teachings/motivation to perform such a combination and therefore, the claimed invention is deemed free of prior art.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        July 9, 2022
/YJK/